UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08243 The Direxion Funds (Exact name of registrant as specified in charter) Daniel D. O’Neill 33 Whitehall Street, 10th Floor New York, NY 10004 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 646-572-3390 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period:July 31, 2010 Item 1. Schedule of Investments. Commodity Trends Strategy Fund Consolidated Schedule of Investments July 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 103.2% MONEY MARKET FUNDS - 103.2% Fidelity Institutional Government Portfolio, 0.08%(a) $ Fidelity Institutional Money Market Portfolio, 0.24%(a) Goldman Sachs Financial Square Federal Fund, 0.05%(a) Goldman Sachs Financial Square Government Fund, 0.10%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(a) TOTAL SHORT TERM INVESTMENTS (Cost $186,604,719) $ Total Investments(Cost $186,604,719) - 103.2% $ Liabilities in Excess of Other Assets - (3.2)% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at July 31, 2010. (b) $44,521,637 of this security is held as collateral for swap contracts. Commodity Trends Strategy Fund Long Equity Swap Contracts July 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Depreciation Bank of America Merrill Lynch AFT Commodity Trends Indicator 2/3/2011 Bank of America Merrill Lynch AFT Commodity Trends Indicator 2/18/2011 Bank of America Merrill Lynch AFT Commodity Trends Indicator 3/7/2011 Financial Trends Strategy Fund Schedule of Investments July 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 99.5% MONEY MARKET FUNDS - 99.5% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.24% (a) Goldman Sachs Financial Square Federal Fund, 0.05% (a) Goldman Sachs Financial Square Government Fund, 0.10% (a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $19,730,336) $ TOTAL INVESTMENTS(Cost $19,730,336) - 99.5% $ Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at July 31, 2010. (b) $5,493,964 of this security is held as collateral for swap contracts. Financial Trends Strategy Fund Long Equity Swap Contracts July 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Appreciation Bank of America Merrill Lynch AFT Financial Trends Indicator 2/3/2011 Bank of America Merrill Lynch AFT Financial Trends Indicator 2/10/2011 Bank of America Merrill Lynch AFT Financial Trends Indicator 5/5/2011 $ 375,786 Direxion/Wilshire Dynamic Fund Schedule of Investments July 31, 2010 (Unaudited) Shares Value EXCHANGE TRADED NOTES - 2.1% iPATH Dow Jones-UBS Commodity Index Total Return Index ETN (a) $ TOTAL EXCHANGE TRADED NOTES (Cost $290,231) $ INVESTMENT COMPANIES - 32.2% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays TIPS Bond Fund iShares MSCI Emerging Markets Index Fund iShares MSCI Japan Index Fund iShares MSCI Pacific ex-Japan Index Fund iShares MSCI United Kingdom Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares S&P Europe 350 Index Fund SPDR Barclays Capital High Yield Bond ETF SPDR Barclays Capital International Treasury Bond ETF SPDR Dow Jones REIT ETF TOTAL INVESTMENT COMPANIES (Cost $4,079,320) $ Shares SHORT TERM INVESTMENTS - 68.8% MONEY MARKET FUNDS - 68.8% Fidelity Institutional Government Portfolio, 0.08% (b) $ Fidelity Institutional Money Market Portfolio, 0.24% (b) Goldman Sachs Financial Square Federal Fund, 0.05% (b) Goldman Sachs Financial Square Government Fund, 0.10% (b)(c) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (b) TOTAL SHORT TERM INVESTMENTS (Cost $10,663,435) $ TOTAL INVESTMENTS(Cost $15,032,986) - 103.1% $ Liabilities in Excess of Other Assets - (3.1)% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a)Non income producing. (b) Represents annualized seven-day yield at July 31, 2010. (c) $1,450,000 of this security is held as collateral for swap contracts. Direxion/Wilshire Dynamic Fund Long Equity Swap Contracts July 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Appreciation Credit Suisse Capital, LLC iShares Barclays Aggregate Bond Fund 9/3/2010 Credit Suisse Capital, LLC iShares Russell 1000 Growth Index Fund 9/3/2010 Credit Suisse Capital, LLC iShares Russell 1000 Value Index Fund 9/3/2010 Direxion Long/Short Global IPO Fund Schedule of Investments July 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 25.9% Chemical Manufacturing - 1.0% Ruinian International Limited (China) (a) $ Computer and Electronic Product Manufacturing - 1.3% O-Net Communications Group Ltd. (China) (a) SMART Technologies, Inc. (Canada) (a) Credit Intermediation and Related Activities - 3.2% Agricultural Bank of China (China) (a) CBOE Holdings Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing - 0.8% Chaowei Power Holdings Ltd. (China) (a) Health & Personal Care Stores - 1.4% L'Occitane International SA (Luxembourg) (a) Machinery Manufacturing - 0.4% Fabrinet (a) Mining (Except Oil and Gas) - 2.0% Molycorp, Inc. (a) Oxford Resource Partners LP (a) Miscellaneous Manufacturing - 1.1% Trauson Holdings Company Ltd. (China) (a) Nonstore Retailers - 0.3% Ocado Group PLC (United Kingdom) (a) Nursing and Residential Care Facilities - 0.9% Life Healthcare Group Holdings Pte Ltd. (South Africa) (a) Oil and Gas Extraction - 0.7% MEG Energy Corp. (Canada) (a) Primary Metal Manufacturing - 0.8% Noranda Aluminum Holding Corp. (a) Professional, Scientific and Technical Services - 5.7% Camelot Information Systems, Inc. ADR (China) (a) China ITS Holdings Company Ltd. (China) (a) Dynavox, Inc. (a) Envestment, Inc. (a) Global Geophysical Services, Inc. (a) hiSoft Technology International Ltd. ADR (China) (a) QLIK Technologies, Inc. (a) Publishing Industries (Except Internet) - 0.7% BroadSoft Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities -0.6% Financial Engines, Inc. (a) Telecommunications - 1.0% Mitel Networks Corp. (Canada) (a) Motricity, Inc. (a) Transportation Equipment Manufacturing - 1.6% Tesla Motors, Inc. (a) Utilities - 2.4% Ameresco, Inc. (a) Renova Energia SA (Brazil) (a) TOTAL COMMON STOCKS (Cost $1,254,823) $ Shares Value SHORT TERM INVESTMENTS - 74.8% MONEY MARKET FUNDS - 74.8% Fidelity Institutional Government Portfolio, 0.08% (b) $ Fidelity Institutional Money Market Portfolio, 0.24% (b) Goldman Sachs Financial Square Federal Fund, 0.05% (b) Goldman Sachs Financial Square Government Fund, 0.10% (b)(c) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (b) TOTAL SHORT TERM INVESTMENTS (Cost $3,649,641) $ TOTAL INVESTMENTS (Cost $4,904,464) - 100.7% $ Liabilities in Excess of Other Assets - (0.7)% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non income producing (b) Represents annualized seven-day yield at July 31, 2010. (c) $2,550,000 of this security is held as collateral for swap contracts. Concentration By Country Country % of Net Assets United States of America China Canada Brazil Luxembourg South Africa United Kingdom Direxion Long/Short Global IPO Fund Long Equity Swap Contracts July 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Depreciation Credit Suisse Capital, LLC IPOX Global L/S (USD/TR) 9/6/2011 Direxion Long/Short Global IPO Fund Short Equity Swap Contracts July 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Depreciation Credit Suisse Capital, LLC IPOX Global L/S (USD/TR) 9/6/2011 Direxion Long/Short Global IPO Fund Futures Contracts July 31, 2010 (Unaudited) Unrealized Contracts Depreciation 1 S&P 500 Index Expiring September 2010 (Underlying Notional Amount at Market Value $274,500) $ VALUATION MEASUREMENTS The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurement of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels below: Level 1 - Quoted prices in active markets for identical securities Level 2 - Evaluated price based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment spreads, credit risk, etc.) Level 3 - Significant unobservable inputs (including Fund's own assumptions in determining fair value of investments) The inputs or methodology used for valuing securities are not an indication of the credit risk associated with investing in those securities. The following is a summary of the inputs used to value each Fund's net assets as of July 31, 2010: Commodity Trends Strategy Fund Asset Class Level 1 Level 2 Level 3 Total Short-Term Investments $ $
